TERRELL, Justice.
The purpose of this litigation was to secure relief against certain zoning restrictions in the City of Miami. On final hearing the chancellor denied relief sought and dismissed the bill of complaint. The plaintiff appealed. It appears that the City Planning Board approved removing the zoning restrictions but the City Commission denied the recommendation of the Planning Board and the chancellor agreed with the City Commission.
The real point in the case is whether it is controlled by Forde v. City of Miami Beach, 146 Fla. 676, 1 So.2d 642; City of Miami Beach v. First Trust Company, Fla., 45 So.2d 681 and that line of cases or by Segal v. City of Miami, Fla., 63 So.2d 496 and City of Miami Beach v. Elsalto Real Estate, Inc., Fla., 63 So.2d 495 and that line of cases.
Like many other cases that come to this Court it may be said to be a close one. Much of the evidence shows that appellant is suffering material diminution in the value of his property by refusing removal of' the zoning restrictions, but it also shows that he acquired the property only a few months before he precipitated this litigation and was aware of the impediment to sell which he now seeks to remove. It is further shown that he has neighbors in like situation who are not complaining.
The chancellor had these and other facts before him and denied relief. Under the circumstances we feel impelled to agree so the judgment is affirmed.
Affirmed.
ROBERTS, C. J., and SEBRING and; MATHEWS, JJ., concur.